UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4626


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JERRY HOLMES,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:02-cr-00878-GRA-2)


Submitted:   May 26, 2010                 Decided:   July 21, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerry     Holmes        appeals       the    district    court’s     judgment

revoking his supervised release and sentencing him to thirty-six

months in prison and five years of supervised release less the

revocation term.        Holmes’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting, in her

opinion, there are no meritorious grounds for appeal but raising

the issue of whether the district court abused its discretion by

revoking Holmes’s supervised release and sentencing him to serve

thirty-six     months    in       prison    and       five    years    of    supervised

release, less the revocation term.                     Holmes has filed a pro se

supplemental brief raising additional issues.                     We affirm.

          We      review      a     district          court’s     judgment     revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.      United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).      To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                  18 U.S.C. § 3583(e)(3) (2006).

We will affirm a sentence imposed after revocation of supervised

release if it is within the prescribed statutory range and not

plainly unreasonable.             United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).            We first consider whether the sentence

is procedurally or substantively unreasonable.                        Id. at 438.    In

this   initial    inquiry,        we   take       a    more     deferential    posture

                                            2
concerning issues of fact and the exercise of discretion than

reasonableness review for guidelines sentences.                United States

v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                Only if we find

the sentence procedurally or substantively unreasonable must we

decide whether it is “plainly” so.           Id. at 657.

            While a district court must consider the Chapter Seven

policy    statements       and   the   statutory    factors    applicable     to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.         Id. at 656-57.        Moreover, while a district

court must provide a statement of reasons for the sentence, the

court    need   not   be   as    detailed   or   specific   when   imposing   a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            Holmes began his first period of supervised release on

December 21, 2007.          On August 21, 2008, the probation officer

petitioned to revoke Holmes’s supervised release alleging he had

violated his release conditions.            At his revocation hearing on

October 23, 2008, Holmes admitted the violation and the district

court sentenced him at the low end of his policy statement range

to five months in prison and four years of supervised release.

Holmes began his second term of supervised release on February

                                        3
11, 2009.       Shortly thereafter, on March 24, 2009, the probation

officer     petitioned       to     revoke       Holmes’s    supervised       release,

alleging    he    had    again      violated      his   conditions      of    release.

According to the probation officer, Holmes had repeatedly failed

to report to the probation office as directed and refused to

provide current address and contact information.

            As noted in the supervised release violation report,

the district court was authorized, upon finding a violation by a

preponderance of the evidence, to revoke the previous term of

supervised release and impose a prison term of up to three years

followed by a new term of supervised release of up to five years

less the revocation term.             See U.S.C. § 3583(e)(3), (h) (2006).

Based on Grade C violations and a criminal history category III,

Holmes’s    advisory       policy    statement      range     was    five    to   eleven

months     in    prison.      See     U.S.       Sentencing     Guidelines        Manual

§ 7B1.4(a).      Neither party objected to the violation report.

            At     his     revocation        hearing,       Holmes     admitted      the

violations, and the district court confirmed this was Holmes’s

second time appearing before the court on supervised release

violations.      Holmes’s attorney conceded he had “not done well on

supervision,” and requested that the court revoke supervision

completely and sentence Holmes at the low end of his guideline

range.     Holmes explained that he had “made a choice” to stay out

of town working rather than report to the probation office as

                                             4
directed.          The district court explained that Holmes had “made

the wrong choice” and this was his “second time up here”; and

the court revoked the previous term of supervised release and

sentenced Holmes to a total of three years in prison and five

years of supervised release less the revocation term.

              On    appeal,     Holmes’s     attorney      concedes       that    Holmes’s

sentence      is    within     the    prescribed      statutory        range,     and   that

“[g]iven      the     facts    of    the   case    and    the    nature    of     Holmes’s

conduct    while       on     supervised     release      as    they     appear    in    the

record, it does not appear that the district court abused its

discretion in revoking his supervised release and sentencing him

as was done here.”              In his pro se supplemental brief, Holmes

contends that the district court abused its discretion because

the   court     was    required       to   sentence      him    within    his    guideline

range.     Moreover, he contends that the court had no authority to

impose a new term of supervised release; the court erred in

failing    to      give     reasons    for   his   “upward       departure”;       and    he

should have received credit for his prior time on supervised

release and the prison time served on the first violation.

              We find these arguments without merit, and we conclude

that the district court did not abuse its discretion by revoking

Holmes’s supervised release, and his sentence is both within the

prescribed statutory range and reasonable.                        While the district

court was required to consider the policy statement range, the

                                             5
court     had    broad       discretion       to    sentence       Holmes      up    to     the

statutory maximum.             As twice noted by the court, Holmes was a

repeat violator.          Although his offenses were only a Grade C, he

had a pattern of refusing to conform to the requirements of

supervision, and it was not unreasonable for the court to take

into account not only the severity of the violations but also

their number.           See Moulden, 478 F.3d at 658.                  Moreover, Holmes

conceded he made a “choice” to ignore his probation officer’s

repeated instructions, indicating his violations were not only

repeated but willful.               As the guideline sentence Holmes received

the   previous        time     he   appeared       before    the     district       court   on

supervised release violations did not deter him from repeating

the violations, it was reasonable for the court to reject his

request for the same sentence.                     Finally, the court adequately

explained       its    decision      was   based     on     Holmes    making    the       wrong

choice and appearing before the court again on violations.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We    therefore      affirm    the    district        court’s       judgment.

This court requires that counsel inform her client, in writing,

of his right to petition the Supreme Court of the United States

for further review.             If the client requests that a petition be

filed,    but        counsel    believes      that    such     a     petition       would   be

frivolous, then counsel may move in this court for leave to

                                              6
withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7